The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, which incorporate new prior art to Gisselberg et al. (US 2003/0052785).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatved by the manner in which the invention was made.

Claims 1-10, 13, 17-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gisselberg et al. (US Patent Pub. No. 2003/0052785) in view of Krag et al. (WO 02/39917), and further in view of Cooper et al. (US Patent No. 6,692,494).
Regarding claims 1 and 6, Gisselberg discloses a miniature resonating marker assembly (see Title).  The miniature marker comprises a “core, coil, and capacitor [that] form a signal element that, when energized, generates a magnetic field at a selected resonant frequency. The magnetic field has a magnetic center point positioned along at see Abstract).  “The geometric center point 34 can be determined by locating the midpoint along each of the marker assembly's length, width, and depth. A user can determine the geometric center point 34 of an implanted marker assembly 10 if needed by conventional techniques such as taking an image of the assembly with an x-ray or ultrasound device and physically measuring the image of the assembly” (see paragraph 45).  Paragraphs 46 and 47 continues by stating:

The signal element 18 in the marker assembly 10 also generates a magnetic field when the signal element is excited, and the magnetic field has a magnetic center point 36. If the core 14 was a symmetrical member about the X, Y, and Z axis, the endcaps 32 would be the same size, and the magnetic center point 36 would be offset from the marker assembly's geometric center point 34. The core 14 of the illustrated embodiment, however, is an asymmetric core with endcaps 32 having different thicknesses. The core 14 is shaped and sized so that the magnetic center 36 of the signal element 18 is coincident with the geometric center 34 of the marker assembly 10.
The asymmetric configuration of the core 14 effectively shifts the center of the magnetic field axially along the length of the core. The signal element 18 can be configured and positioned in the encapsulation member 20 so that the geometric and magnetic centers 34 and 36 are coincident with each other. The coincident orientation of the geometric and magnetic centers 34 and 36 allows a physician or technician to non-visually determine the precise location of an implanted marker assembly 10 relative to a target during a medical procedure.

Therefore, Gisselberg teaches a marker for placement and localization of a target comprising a marker section configured to be localized and having a magnetic transponder, which has a magnetic center 36.  Additionally, the marker is described as being discernable in radiographic image (i.e., X-ray images).  Additionally, numeral 29 in Figure 2 illustrates a fastener for anchoring the marker to tissue.
However, Gisselberg fails to teach an imaging element that comprises first and second contrast elements.  Therefore, Gisselberg fails to teach these first and second contrast elements in a specific arrangement on the marker, such as at opposing ends of the magnetic transponder.  Additionally, the anchor/fastener in Gisselberg is not an expandable cylindrical section, as claimed.
Krag teaches systems and methods for locating and defining a target location within a human body (see Title).  On page 37, in the paragraph between lines 10-24, Krag teaches a marker that also comprises a wireless resonating system similar to that of Gisselberg, by stating the following:
[T]he wireless implantable marker 1100 can be a resonating marker or another type of marker as described below in more detail with reference to Figures 23A-33. In general, at least one wireless implantable marker 1100 is implanted at a location relative to the target location 1000. In the embodiment shown in Figure 22, one wireless implantable marker 1100 is implanted within the target location T and another wireless implantable marker 1100 is implanted 20 adjacent to the target location T. In several embodiments, the wireless implantable markers 1100 emit a response energy in reaction to an excitation energy emitted by the position detection system 1200. The position detection system 1200 can sense the intensity of the response energy and determine the location of the individual implantable markers 1100 relative to a reference location.

Beginning on page 39, Krag discusses “B. Embodiments of Wireless Markers”, in which the disclosure cites to, and discusses, Figures 23 A-D.  The discussion on pages 39-40 relating to these figures describes the same resonating marker features as described in the quotation immediately above (e.g., from page 37, lines 10-24) – “the resonating marker includes a casing 1140 composed of a biocompatible material, a signal element 1150 within the casing 1140, and a fastener 1160” (see page 39, lines 10-11).  On page 41, Krag states that “Figures 24-30 are side elevation views of several implantable markers 1101-1107 in accordance with embodiments of the invention. Each implantable marker 1101-1107 shown in Figures 24-30 has a biocompatible casing 1140. Additionally, the implantable markers 1101-1107 can also include a signal element 1150 or 1150a for emitting a resonating signal”.  In other words, the markers 1101-1107 illustrated in Figures 24-30 comprise the resonating signaling feature and also have a casing 1140.  Krag then adds at the bottom of page 41 that “Figures 31-33 are side elevation views of several embodiments of implantable markers 1108-1110 in accordance with additional embodiments of the 30 invention… The implantable markers 1108-1110 also include at least one identifier 1170 that is on and/or in the casing 1140. The identifier 1170 can be a radiopaque material that reflects radiation energy”.  Therefore, Krag teaches an embodiment in which a radiopaque material may reside on and/or in the casing 1140 of an implantable marker.  Finally, on page 42, Krag states The identifiers 1170 provide another feature for distinguishing one marker from another that can be used in addition to, or in lieu of, using signal elements 1150 that emit different frequencies” (see lines 5-7 on page 42; emphasis added).  Therefore, Krag teaches an implantable marker that comprises both resonating features (e.g., akin to “a magnetic transponder” as claimed) and radiopaque bands 1170 (see Figures 31 and 32; akin to the claimed “an imaging element”).  

    PNG
    media_image1.png
    237
    613
    media_image1.png
    Greyscale

As shown above in Figure 32, there are multiple radiopaque bands 1170, thereby constituting first, second, third and more “contrast elements”, as claimed in claims 1 and 6.  With regard to the specific placement of these radiopaque bands, it would have been obvious to one of ordinary skill in the art at the time of the invention, upon having read Gisselberg, to place two outer-most bands on the marker at locations equidistant from the magnetic center 36 (as described in Gisselberg).  In other words, by placing two markers at positions equidistant to the magnetic center, this will allow for alignment and coincident of the geometric center as it appears in a radiographic image (see paragraph 45 of Gisselberg regarding locating the geometric center from a radiographic image) with that of the magnetic center.  Since Gisselberg teaches that the magnetic center is offset from the center of the encapsulation member 20 (see paragraph 47 of Gisselberg), placing two outer-most radiopaque bands 1170 equidistant from the magnetic center would facilitate the ability for “a physician or technician to non-visually determine the precise location of an implanted marker assembly 10 relative to a target during a medical procedure” (see paragraph 47 of Gisselberg).  Placing these two outer-most radiopaque bands at locations equidistant from the magnetic center point would 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize radiopaque bands, as taught by Krag, with the system and methods of Gisselberg in order to provide pronounced visualization within the image and precise locations from which the “user can determine the geometric center point 34 of an implanted marker assembly 10 if needed by conventional techniques such as … physically measuring the image of the assembly”, except this would allow for measuring the locations of the bands within the image, rather than estimating the endpoints of the marker assembly itself, which may not be as prominent as radiopaque markers specially designed for localization with radiographic images.

With regard to fasteners, Krag illustrates in Figures 24-33 and describes on pages 41-42 (detailed in the preceding paragraph) that the marker may have any number of different fastener configurations that may utilize shape-memory structures (see at least the loops of Figure 25; see page 41, lines 13-15).
Although Krag states that “It will be appreciated that the fasteners 1160 can have different configurations than the particular types of fasteners 1160 shown in Figures 24-30” (see page 41, lines 25-27), there is no fastener that is described as “an expandable cylindrical section, … configured to move between a stored position having a first size and a deployed position having a second size greater than the first size” that allows fluid flow therethrough in the deployed position (as required by both claims 1 and 6).
Cooper teaches methods and devices for creating collateral channels in the lungs (see Title).  “Figures 5A-5W illustrate various configuration of implantable conduits” (see column 8, lines 42-43).  “FIG. 5A illustrates an implant or conduit 500 placed within a natural airway 100… the structure of the insert 500 also maintains patency of the airway 100 and the channel 112” (see column 19, lines 43-50).  “A variation of the invention includes an expandable conduit, either one that is self-expanding, or one that expands in diameter in relation to any applied radial, or axial see column 6, lines 50-60).  “FIGS. 5L and 5M illustrate another variations of a self-expanding conduit 536” (see column 21, lines 3-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stent-like anchoring device in the lungs, as taught by Cooper, within the system and methods of Krag because although Krag does not expressly teach a stent-like fastener, the reference does teach that “the fasteners 1160 can have different configurations than the particular types” explicitly taught therein, and stent-like devices are well known in the art for anchoring within hollow bodily passageways, such as the lungs; accordingly, thus the use of any one anchoring technique to perform the method taught by Krag would amount to choosing from a finite number of anchoring devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
Regarding claims 2 and 7, the struts of the stent shown in Figure 5A of Cooper are helical.
Regarding claims 3 and 8, Cooper teaches that “A simple variation of the conduit 870 may be constructed from a metal tube, such as 316 stainless steel, titanium, titanium alloy, nitinol, etc.” (see column 24, lines 17-30; emphasis added).
Regarding claims 4 and 9, Gisselberg teaches that “The marker assembly 10 of one embodiment has a generally cylindrical shape with an axial dimension of approximately 2-14 mm, and a diameter of approximately 0.5-3.0 mm, inclusive” (see paragraph 40).  Also, Krag teaches that “The markers 30 can be even smaller, e.g., the greatest dimension is about 1-2 mm, or they can also be larger” (see page 11, lines 22-24).
Regarding claims 5 and 10, Cooper teaches that “in FIG. 5K, the conduit 536 may be constructed from a flat material 538 having a spring or springs 540. As shown in FIG. 5L, the conduit 536 is formed by rolling the assembly. The spring 540 provides an expanding force against the material 538” (see column 21, lines 3-10; note that the figure numbers are corrected in this quotation, as they were incorrect in the document).  These springs 540 read on the resilient member in claims 5 and 10.
see claim 62 on page 68 of Krag).
Regarding claim 17, it is noted that Gisselberg teaches the marker, which is illustrated in Figures 4 and 5, but also teaches an “inert encapsulation member 20” within which the marker is placed (see at least paragraph 47).
Regarding claims 18 and 21, Gisselberg teaches that the marker comprises a core 14, a capacitor 16, and two end caps 32, where end caps have different thicknesses so that “the magnetic center 36 of the signal element 18 is coincident with the geometric center 34” (see paragraph 46 regarding this quote, and different sized end caps, paragraph 37 regarding the inductor coil core and capacitor 16).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gisselberg in view of Krag and Cooper as applied to claims 6 above, and further in view of Sirimanne et al. (US Patent No. 6,356,782).
Gisselberg in combination with Krag and Cooper is described above with respect to claim 6.  While Gisselberg and Krag teach a radiopaque element on or in the casing 1140 of a wireless implantable marker, and also that this “identifier” may be “metal bands around the casing” (see claim 62 on page 68), Krag fails to specify the exact type of metal that would be used.
Sirimanne teaches a subcutaneous cavity marking device and associated method (see Title).  Sirimanne teaches the following:
An important aspect of the invention is that the marker may be radiopaque, echogenic, mammographic, etc. so that it can be located by non-invasive techniques. Such a feature can be an inherent property of the material used for the marker. Alternatively, a coating or the like can be added to the marker to render the marker detectable or to enhance its detectability. For radiopacity, the marker may be made of a non-bioabsorbable radiopaque material such as platinum, platinum-iridium, platinum-nickel, platinum-tungsten, gold, silver, rhodium, tungsten, tantalum, titanium, nickel, nickel-titanium, their alloys, and stainless steel or any combination of these metals.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one of gold, platinum or tungsten (or combinations of these metals) to KSR v. Teleflex).

Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gisselberg in view of Krag and Cooper as applied to claims 18 and 21 above, and further in view of Govari et al. (US Patent No. 6,053,873).
Gisselberg in combination with Krag and Cooper is described above with respect to claims 18 and 21.  However, none of these references teach the use of a second capacitor.
In the disclosure of Govari, there is a description of "Bio-Medical Telemetry (second edition)", by R. S. Mackay, published by the IEEE press, 1993, for which Govari incorporates by reference.  According to the disclosure of Govari, Mackay describes several types of miniature transmitters, which transmit measurements from implanted physiological sensors to receivers outside the body.  “Chapter 10 of Mackay, pp. 298-315, describes various methods of passive transmission, wherein the energy for sensing and transmission is provided by an outside source. In particular, a transmitter using a tunnel diode, two capacitors and a coil is described, in which one capacitor stores energy during a charging phase and releases the energy to an oscillator which includes the other capacitor, the coil and the tunnel diode. The transmitted frequency is offset from the received frequency” (see column 2, lines 45-54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize two capacitors in a resonant circuit, as taught by Govari based on the teachings of Mackay, as a different, yet functionally equivalent circuit configuration to a .

Claims 20 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gisselberg in view of Krag and Cooper as applied to claims 18 and 21 above, and further in view of Yoakum et al. (US Patent No. 5,963,132).
Gisselberg in combination with Krag and Cooper is described above with respect to claims 18 and 21.  However, none of these references teach a module of an electrically inactive element.
Yoakum teaches an encapsulated implantable transponder (see Title).  Yoakum teaches that “For each of the types of transponders presently in use, there is often a need for an application whereby the entire transponder must be encased in a sealed member so as to allow implantation into biological items to be identified… Accordingly, various references, including U.S. Pat. Nos. 4,262,632; 5,025,550; 5,211,129; 5,223,851 and 5,281,855, disclose completely encapsulating the circuitry of various transponders within a ceramic, glass or plastic closed-ended cylinder” (see column, lines 1, lines 50-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a module made of a ceramic, glass or plastic material to create a closed end, at an end opposite the capacitor in the design of Gisselberg, thereby creating an end cap made of these types of materials and creating a fully encapsulated marker that will “allow implantation into biological items to be identified” (see quote above from column 1, lines 50-59 of Yoakum).
Regarding claim 24, Gisselberg teaches that “The marker assembly 10 of one embodiment has a generally cylindrical shape with an axial dimension of approximately 2-14 mm, and a diameter of approximately 0.5-3.0 mm, inclusive” (see paragraph 40).  Also, Krag teaches that “The markers 30 can be even smaller, e.g., the greatest dimension is about 1-2 mm, or they can also be larger” (see page 11, lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799